Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 12, 2016

The Court of Appeals hereby passes the following order:

A16D0297. CHANDANI V. PATEL v. DEEPALI M. PATEL.

      Chandani and Roshni Patel filed a civil action against Deepali M. Patel, their
stepmother, to quiet title in four parcels of real estate. The trial court appointed a
special master to the case but ultimately dismissed the case for lack of prosecution.
Chandani and Roshni Patel filed a notice of appeal, which the trial court dismissed
due to the failure to pay the clerk’s costs. The trial court also ordered the payment
of fees to the special master. Chandani and Roshni filed a notice of appeal from the
dismissal of their appeal. In an unpublished opinion, we affirmed the trial court’s
judgment. See Patel et al. v. Patel, Case No. A15A1187, decided September 3, 2015.
      In the interim, the trial court entered an order compelling the plaintiffs to pay
fees to the special master in the amount of $1,358.09. After the remittitur issued in
Case No. A15A1187, the special master filed a supplemental report on the
nonpayment of fees, seeking additional fees. After a hearing, which was not attended
by the plaintiffs, the trial court entered an order, in which it awarded additional fees
to the special master in the amount of $1,482.66, and noted that the plaintiffs had
tendered the $1,358.09 into the court registry. Plaintiff Chandani Patel has now filed
an application for discretionary appeal from the trial court’s order.
      Although the amount of the fees awarded is less than $10,000.00, the
underlying action is not an action for damages in which a final judgment of
$10,000.00 or less was entered. Because we conclude that the order complained of
is not subject to the discretionary appeal procedure, this application is GRANTED as
required under OCGA § 5-6-35 (j). Applicant shall have ten days from the date of this
order to file a notice of appeal with the superior court. The superior court is instructed
to include a copy of this order in the record transmitted to this court.

                                        Court of Appeals of the State of Georgia
                                                                             04/12/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.